 



Exhibit 10.2
GUARANTY
For value received, Applied Digital Solutions, Inc., a Delaware corporation
(“ADSX”) absolutely and unconditionally guarantees payment, when due, to Verizon
Federal Inc., a Delaware corporation (“Verizon”) of the amounts agreed to be
paid to Verizon by Government Telecommunications, Inc., a Virginia corporation,
(“GTI”) under that Confidential Settlement Agreement and Release, dated
December 19, 2007, among ADSX, GTI and Verizon (the “Agreement”).
This Guaranty will take effect when signed by both ADSX and Verizon and will
continue in full force and effect until all amounts owed under the Agreement
shall have been paid in full. Verizon shall provide ADSX with prompt written
notice in the event GTI fails to pay any amounts due under the Agreement. ADSX
shall have ten (10) days from receipt of such notice to cure GTI’s failure to
pay.
This Guaranty and the obligations arising hereunder shall be governed by, and
construed in accordance with, the laws of the state of Virginia. All disputes,
controversies, or claims arising out of or in connection with this Guaranty
shall be litigated in any court of competent jurisdiction in Fairfax County,
Virginia. Each party hereby accepts jurisdiction of such state and agrees to
accept service of process as if it were personally served within such state.
ADSX shall pay upon demand all of Verizon’s costs and expenses incurred in
connection with the enforcement of this Guaranty, including without limitation
reasonable attorney fees, whether or not litigation is commenced and at trial
and on appeal.
Verizon hereby subordinates to the rights of ADSX’s senior secured lenders,
Laurus Master Fund, Ltd. and its affiliates (collectively, the “Lenders”), any
and all rights to payment of amounts due hereunder except as set forth in that
Subordination Agreement dated as of even date herewith, between Verizon and the
Lenders.
Verizon agrees to exhaust all remedies against GTI and its successors and
assigns prior to enforcing its rights under this Guaranty. ADSX hereby waives
all legal and equitable defenses to which ADSX might be entitled under this
Guaranty. Inconsistencies between this Guaranty and the Agreement will be
governed by this Guaranty. This Guaranty may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
(signature page follows)

 

 



--------------------------------------------------------------------------------



 



          Applied Digital Solutions, Inc.    
 
       
By:
  /s/ Lorraine M. Breece    
 
       
Name:
  Lorraine M. Breece    
 
       
Title:
  SVP, ACFO    
 
       
Date:
  December 19, 2007    
 
       
 
        Verizon Federal Inc.    
 
       
By:
  /s/ Mary L. Coyne    
 
       
Name:
  Mary L. Coyne    
 
       
Title:
  Associate General Counsel, Verizon Business    
 
       
Date:
  12/19/07    
 
       

 

 